PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/474,993
Filing Date: 28 Jun 2019
Appellant(s): RAO et al.



__________________
Andrew Turner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
		Claims 1-6 and 8 are rejected under 35 U.S.C. § 102 as being anticipated by Wolverton et al (US Patent Application Publication NO. 2014/0136187), hereinafter Wolverton.

		Claims 9-12 are rejected under 35 U.S.C. § 103 over as being unpatentable over Wolverton in view of Gohl (US Patent Application Publication No. 2016/0070344), hereinafter Gohl.

		Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wolverton in view of Feit (US Patent Application Publication No. 2014/0129987), hereinafter Feit.

		Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wolverton in view of Keighran et al (US Patent Application Publication 2017/0094360), hereinafter Keighran.


(2) Response to Argument
	At page 3 of the Brief, Applicant argues with respect to claims 1-6 and 8, Wolverton does not disclose performing a macro including “a series of actions” in response to “an eye gaze” and a “voice command.”
	The Examiner notes, Wolverton teaches using many forms of user input that are processed to determine or derive the user’s intent [para 0050] of the spoken command, where the gaze processing determines the location and duration of the user’s focus, such that the system can use gaze detection information in combination with the spoken command to determine the user’s intent so as to respond to the user [para 0039 -- the vehicle personal assistant 112 processes and responds to conversational spoken natural language (voice) inputs 152, but it may consider other input forms that may be generated by the user, alternatively or in addition to the voice inputs 152. Such other forms of human-generated inputs 102 may include gestures (e.g., body movements) 154, gaze (e.g., location and/or duration of eye focus) 156; para 0075 -- the modules 136, 138, 148, 150 may proceed with an attempt to respond to the user's inquiry (with, perhaps, consideration of any applicable non-verbal inputs 102); Para 0076-0078 -- The reasoner 136 determines that this input 152 is a continuation of the same dialog about the parking brake indicator, based on the continued use of the words "that" and "light" by the user. The input classifier 134 classifies this input 152 as a "troubleshooting" inquiry based on the use of the word, "why." Accordingly, the information retrieval engine 138 is used to locate parts of the troubleshooting section 182 of the knowledge base 140 that relate to the parking brake. The output generator 148 extracts the phrase "your parking brake is on" from the knowledge base 140 and the presentation logic 150 presents this response to the user]. The processing of the reasoner 136, information retrieval engine 138, output generator 148, and presentation logic 150 provides for using the non-verbal inputs (gaze detection and focus) with the speech command to respond to the user.  The processing of the reasoner 136, information retrieval engine 138, output generator 148, and presentation logic 150 to respond to the user’s voice command and gaze detection, provide for a macro including a series of actions, since the process of reasoner determining the user’s specific intent, the accessing the information retrieval engine and using the retrieved information to generate an output and present the output using the natural language generator and synthesizer are a series of actions that are performed so as to provide the appropriate response to the user.  
	At page 5 of the Brief, Applicant argues presenting multiple options to the user is not performing a series of actions.  In response, the Examiner argues, Wolverton multiple options that are presented to the user is merely one of the actions that the system performs once the user has spoken the voice command the user’s eye gaze is detected.  Before the system presents the options, the system must perform the actions of interpreting the command (130), determining intent/context of the inputs using the reasoner (136), accessing and retrieving necessary information (138), generate the appropriate output (148) to finally present options to the user.  The process of recognizing and understanding the user’s intent, determining the appropriate response to the user, generating the output response to satisfy the response, and finally providing the output are all series of actions that are performed.  

	At page 6 of the Brief, Applicant argues “like Wolverton, Gohl does not teach “a controller programmed to: ... perform a macro including a series of actions in response to: an eye gaze of the user is detected to focus on a region of the user interface . . . and the voice command corresponding to a predetermined voice command that is associated with the content displayed on the region of the user interface, as required by claim 1.  Therefore, claim 9 is not obvious over the combination of Wolverton and Gohl for at least the reason given for claim 1.”  The Examiner respectfully disagrees.  The Examiner notes, as indicated in the final rejection and the remarks above, Wolverton provides adequate support for “a controller programmed to: ... perform a macro including a series of actions in response to: an eye gaze of the user is detected to focus on a region of the user interface . . . and the voice command corresponding to a predetermined voice command that is associated with the content displayed on the region of the user interface,” as required by claim 1.  Regarding claim 9, as indicated in 
At pages 6-8 of the Brief, Applicant argues “neither Wolverton nor Gohl teaches wherein the controller is further programmed to initiate communication with the user in response to an eye gaze of the user.”   In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Wolverton was cited for teaching the detecting and processing the eye gaze of the user [para 0039].  Gohl was cited as teaching the concept of initiating communication with the user in response to the eye gaze detection.  Since Wolverton provides for the detection of the eye gaze of the original or initial user, and Gohl specifically teaches the concept of communication based on eye-gaze detection for a time period that exceeds a predetermined period of time.  One of ordinary skill in the art at the time of the invention to modify Wolverton with the teaching of Gohl for the purpose of controlling the display configuration based on user identification (Gohl, para 0033).
At page 8 of the Brief, Applicant argues claim 11 depends from claim 10 and therefore is not obvious over the combination of Wolverton and Gohl for at least the reasons give above for claim 10.  The Examiner respectfully disagrees.  As indicated in the final rejection and the remarks above, the combination of Wolverton and Gohl teaches the limitations as claimed in claim 10.  Additionally, as indicated in the final 
At page 8 of the Brief Applicant argues claim 21 is not obvious over the combination of Wolverton and Feit for at least the reason given for claim 1.    The Examiner respectfully disagrees.  The Examiner notes, as indicated in the final rejection and the remarks above, Wolverton provides adequate support for “a controller programmed to: ... perform a macro including a series of actions in response to: an eye gaze of the user is detected to focus on a region of the user interface . . . and the voice command corresponding to a predetermined voice command that is associated with the content displayed on the region of the user interface,” as required by claim 1.  Regarding claim 21, as indicated in the final rejection, the combination of the teachings of Wolverton and Feit teach the limitations as claimed of claim 21.
	At page 8 of the Brief Applicant argues claim 22 is not obvious over the combination of Wolverton and Keighran for at least the reason given for claim 1.    The Examiner respectfully disagrees.  The Examiner notes, as indicated in the final rejection and the remarks above, Wolverton provides adequate support for “a controller programmed to: ... perform a macro including a series of actions in response to: an eye gaze of the user is detected to focus on a region of the user interface . . . and the voice command corresponding to a predetermined voice command that is associated with the content displayed on the region of the user interface,” as required by claim 1.  Regarding claim 22, as indicated in the final rejection, the combination of the teachings of Wolverton and Keighran teach the limitations as claimed of claim 22.

At page 9 of the Brief Applicant argues a person of ordinary skill in the art would not have been motivated to modify Wolverton as proposed by the Examiner.  Applicant argues Wolverton’s vehicle personal assistant would be unsatisfactory for its intended purpose of limiting driver distraction if modified as proposed by the Examiner, and therefore there is no suggestion or motivation to make the proposed modifications.  The Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The Examiner notes Wolverton provides for one or more audio speakers 736 [Fig. 7; para 0127] and entertainment control unit 766 [Fig. 7; para 0130].  Wolverton and Keighran fail to teach activating additional speakers to provide surround sound.  However, providing surround sound in an entertainment system is an obvious step requiring only routine skill in the art.  One having ordinary skill at the time of the invention would have recognized the advantages of implementing a surround sound system when playing the sports game, for the purpose of enhancing the user’s experience and enjoyment when enjoying and watching the game.    In response to applicant’s argument that Wolverton’s vehicle personal assistant would be unsatisfactory for its intended purpose of limiting driver distraction if modified as proposed by the Examiner, the Examiner notes, the driver can utilize the system to watch the game while the vehicle is parked and not being driven, and thus the system of Wolverton would continue to perform as intended.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
                                                                                                                                                                                                     Conferees:
/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.